Opinion filed December 31, 2020




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-18-00314-CR
                                  __________

                    JARAY TYRELL MIMS, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR46716


                     MEMORANDUM OPINION
      In a three-count indictment, the grand jury indicted Jaray Tyrell Mims,
Appellant, in Count I for the offense of burglary of a habitation with the intent to
commit aggravated assault with a deadly weapon upon Elishia Holloway. The grand
jury indicted Appellant in the second count for the offense of aggravated assault with
a deadly weapon upon Stanley Moss. Finally, in the third count of the indictment,
the grand jury indicted Appellant for the offense of aggravated assault with a deadly
weapon upon Dextric Hawkins. The jury found Appellant guilty on all three counts,
found the enhancement allegations to be true, and assessed his punishment on each
count at confinement for twenty-five years. The trial court sentenced Appellant
accordingly and ordered that the sentences were to run concurrently. We modify the
trial court’s judgments to delete the assessment of court-appointed attorney’s fees as
costs, but we otherwise affirm the judgments of the trial court.
      Appellant presents us with five issues on appeal. In his first issue on appeal,
Appellant claims that the evidence is insufficient to support his conviction for
burglary of a habitation. Similarly, in his second issue on appeal, Appellant contends
that the evidence is insufficient to support his conviction for aggravated assault with
a deadly weapon. Appellant maintains, in his third issue on appeal, that he received
ineffective assistance of counsel. In his fourth issue on appeal, Appellant argues that
the trial court erred when it failed to grant Appellant’s request for a mistrial. Finally,
in his fifth issue on appeal, Appellant takes the position that the trial court erred
when it assessed court-appointed attorney’s fees against him.
      In the early morning hours of January 21, 2016, a man identified as Appellant
entered a house on Madison Street in Midland. The house was occupied by Dextric
Hawkins, Litsandra Hawkins, Stanley Moss, Elishia Holloway, and Elishia’s four
children. The evidence shows that Appellant made his entry by knocking or kicking
down a door to the house.
      Prior to the date of this offense, Appellant and Elishia had been in a dating
relationship for approximately seven years. Elishia and Appellant had three children
together. The oldest of the children was six at the time of trial, and the other two,
twins, were four years old at the time of trial. Elishia had one other child, her eldest,
who was seven at the time of trial. Appellant was not the father of this child.
      Appellant’s relationship with Elishia ended in October 2015. Appellant and
Elishia continued to communicate about matters that involved the children. That
situation changed in December 2015 when Elishia refused to allow Appellant to visit
                                            2
with the children; he became angry. Also, after the relationship ended, Elishia began
seeing someone else, and Appellant was angry about that too. Appellant had texted
Elishia and had also harassed the “guy” that Elishia was seeing.
      About 1:30 a.m. on the date of the offense, Elishia left a friend’s house to
return to her own house. Elishia received a text from Appellant to the effect that she
“was slick”—meaning that she “was supposed to be hiding it.” The text apparently
led her to believe that Appellant was following her.
      When Elishia got home, she put a plate of food in the microwave, had a phone
conversation with a friend, changed into her pajamas, and sat on the couch in the den
where she and her four children normally slept. The children were asleep there.
      Meanwhile, Varrick McDonald had been at a nearby location “getting high”
and was walking by the Madison Street house where the shooting occurred.
McDonald knew Appellant. Around 2:00 a.m., he saw Appellant drive into an alley
behind the house. McDonald testified that another man was with Appellant. The
two got out of Appellant’s vehicle, went up to the house, and kicked the door in.
McDonald heard Appellant say something like, “Y’all thought I was playing. I told
you I was coming.” McDonald heard three gunshots and ran away. As he ran away,
he heard one more gunshot.
      At the time that McDonald was watching this scenario begin to unfold, Elishia
was eating and watching television when she heard a “kick on the back door” and
“automatically knew that it was [Appellant].” Appellant’s last text message to
Elishia that morning came at 1:58 a.m.; Elishia heard the first kick on the door some
ten minutes later.
      When Elishia heard another kick, she got up and ran to the room where her
great-uncle, Stanley Moss, slept; her then three-year-old daughter ran with her. As
they ran to Moss’s room, Elishia heard Appellant yelling, “Where’s Poo?” “Poo”
was Elishia’s nickname. Then she heard six or seven shots being fired. Elishia first
                                          3
heard a shot when Appellant “kicked in the door. He came in shooting.” Elishia
and her daughter hid in the closet in Moss’s room. Elishia testified that it was
Appellant who was inside the house at the time of the offense.
      Elishia’s father, Dextric Hawkins, testified that he and his wife, Litsandra,
were asleep in their room when he was awakened by a “hard hit on the door and
some hollering and gunfire.” Dextric heard three “hits” like someone was kicking
in the door. Dextric heard Appellant say something like, “Where’s Poo?”
      Eventually, Appellant shot three holes in the door to the Hawkinses’ room and
knocked down the door. Once inside the room, Appellant stood over Dextric, said
“Yeah, bitch,” and pulled the trigger twice. Dextric testified, “How it missed me, I
do not know.” Dextric then testified that Appellant left their room and “went and
shot my uncle.”
      Dextric knew that the shooter was Appellant because he “[l]ooked me right in
my eyes.” Dextric also had “no doubt” that the voice he heard was Appellant’s
voice. Appellant had lived in Dextric’s house before, and Dextric had known him
for eleven years. Appellant did not have permission to come into Dextric’s home at
the time of the offense. The only person that Dextric saw was Appellant.
      Without unduly prolonging this opinion, suffice it to say that Litsandra
Hawkins basically confirmed Dextric’s testimony. She, too, identified Appellant as
the shooter who was in the house. Elishia testified that she knew when Appellant
left because her oldest son started “running through the house going, ‘My daddy
gone, my daddy gone.’” Dextric and Litsandra also testified to like statements that
were made by Elishia’s eldest son.
      While Elishia was hiding in the closet, she called 9-1-1. Several members of
law enforcement came to the scene. EMS personnel also came to the scene. They
transported Moss to the hospital to be treated for a gunshot wound. By the time of
trial, Moss had died from causes unrelated to the gunshot wound.
                                         4
      Marisa Payne, with the Midland Police Department Crime Scene Unit, took
various photographs and gathered various pieces of evidence. Payne photographed
the broken door that led into the house. She also photographed the broken door to
the Hawkinses’ bedroom. The photographs showed three bullet holes in the door.
There were also bullet holes in a closet door located in the Hawkinses’ bedroom.
Photographs were also taken that reflected bullet holes in clothing inside the closet.
Bullet holes were also found in a dresser in the bedroom. The bullet that left that
bullet hole had traveled through the dresser into the wall behind the dresser. Payne
also found three projectiles in the Hawkinses’ bedroom. An additional bullet hole
was found under the bed; the projectile apparently went through the subfloor and
ended up under the house.
      Payne also photographed some blood transfers on the floor outside Moss’s
door. She also photographed the bloody bed and room where Moss was lying when
he was shot.
      In Appellant’s first two issues on appeal, he complains that the evidence is
insufficient to support the verdicts. We review a challenge to the sufficiency of the
evidence under the standard of review set forth in Jackson v. Virginia, 443 U.S. 307
(1979). Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State,
337 S.W.3d 286, 288–89 (Tex. App.—Eastland 2010, pet. ref’d). Under the Jackson
standard, we review all of the evidence in the light most favorable to the verdict and
determine whether any rational trier of fact could have found the essential elements
of the offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State,
330 S.W.3d 633, 638 (Tex. Crim. App. 2010).
      When we conduct a sufficiency review, we consider all the evidence admitted
at trial, including pieces of evidence that may have been improperly admitted.
Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v. State, 235
S.W.3d 772, 778 (Tex. Crim. App. 2007). We defer to the factfinder’s role as the
                                          5
sole judge of the witnesses’ credibility and the weight their testimony is to be
afforded. Brooks, 323 S.W.3d at 899. This standard accounts for the factfinder’s
duty to resolve conflicts in the testimony, to weigh the evidence, and to draw
reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319;
Clayton, 235 S.W.3d at 778. When the record supports conflicting inferences, we
presume that the factfinder resolved the conflicts in favor of the verdict and defer to
that determination. Jackson, 443 U.S. at 326; Clayton, 235 S.W.3d at 778.
      In his first issue on appeal, Appellant maintains first that the evidence is
insufficient to prove the offense of burglary of a habitation because the State did not
prove that Appellant entered the habitation without Dextric’s effective consent.
Appellant also asserts that the evidence was insufficient to prove that Elishia
suffered any bodily injury or that Appellant threatened Elishia with imminent bodily
injury “or threatened her at all.” Therefore, Appellant argues, the evidence is
insufficient to support his conviction under Count I of the indictment.
      As charged in Count I of the indictment, a person commits the offense of
burglary “if, without the effective consent of the owner, the person . . . enters a
habitation . . . with intent to commit a felony, theft, or an assault.” TEX. PENAL CODE
ANN. § 30.02(a)(1) (West 2019). A person commits an assault if the person
“intentionally, knowingly, or recklessly causes bodily injury to another” or
“intentionally or knowingly threatens another with imminent bodily injury.” Id.
§ 22.01(a)(1), (2) (West Supp. 2020). The assault is classified as aggravated if the
person commits assault and “causes serious bodily injury to another . . . or . . . uses
or exhibits a deadly weapon during the commission of the assault.” Id. § 22.02(a).
      As to the matter of consent, “the testimony of an owner that she did not give
permission to enter the habitation is ‘sufficient to establish the absence of effective
consent.’” Morgan v. State, 501 S.W.3d 84, 92 (Tex. Crim. App. 2016) (quoting
Ellett v. State, 607 S.W.2d 545, 550 (Tex. Crim. App. 1980)). Further, “the State
                                           6
does not need to present direct evidence to establish the owner’s lack of consent;
rather, ‘proof of lack of consent may be established through circumstantial
evidence.’” Alex v. State, 483 S.W.3d 226, 229 (Tex. App.—Texarkana 2016, pet.
ref’d) (quoting Hathorn v. State, 848 S.W.2d 101, 107 (Tex. Crim. App. 1992)).
      Here, Dextric testified that Appellant had lived at Dextric’s house at one point
and that Appellant was “always welcome to that home.” After Elishia and Appellant
ended their relationship, Appellant came to the house to visit the children. Elishia
subsequently refused to let Appellant see the children, and he did not come to the
house after that. Importantly, Dextric testified that, although Appellant had always
been welcome in Dextric’s home, on the day of the offense he did not give Appellant
permission to be in his home and that Appellant was not welcome in his home “the
way he came in.” From this testimony, a rational jury could have concluded that
Appellant did not have effective consent to be in the home on the night of the offense.
Appellant’s point as to consent is not well-taken.
      We now address that part of Appellant’s first issue on appeal in which he
claims that the evidence is insufficient to show that Elishia suffered bodily injury or
that Appellant “threaten[ed] her with imminent bodily injury.”           Because that
evidence is lacking, Appellant contends, the evidence is insufficient to support his
guilt under Count I of the indictment.
      As previously stated, for a person to commit burglary as charged in Count I,
the person must enter “with intent to commit a felony, theft, or an assault.” PENAL
§ 30.02(a)(1) (emphasis added). It is clear from the statute that it is not necessary
that a person actually suffer bodily injury or that a person actually be threatened with
imminent bodily injury. A person acts intentionally “when it is his conscious
objective or desire to engage in the conduct or cause the result.” PENAL § 6.03(a)
(West 2011). A person acts knowingly “when he is aware of the nature of his
conduct or that the circumstances exist.” Id. § 6.03(b).
                                           7
       Further, mental culpability must generally be inferred “from the
circumstances under which the prohibited act occurred.” Knight v. State, 406
S.W.3d 578, 587 (Tex. App.—Eastland 2013, pet. ref’d).
       At trial, Elishia testified that, at around two o’clock in the morning on the day
of the offense, she heard a kick at the backdoor and a voice that she recognized as
Appellant’s yelling, “Where’s Poo?” She immediately thereafter heard shots fired.
Appellant then fired additional shots as he went from room to room in the house.
We do not believe that it is unreasonable that a rational jury would find that these
actions, coupled with evidence that Elishia had exchanged text messages with
Appellant only minutes before in which he refused to leave her alone, would show
that Appellant had the intent to commit the offense of aggravated assault with a
deadly weapon against Elishia by either threatening her with imminent bodily harm
or causing her bodily injury. Thus, we find that the evidence was sufficient to
support Appellant’s conviction of burglary of a habitation. We overrule Appellant’s
first issue.
       Next, we will discuss Appellant’s claim that the evidence is insufficient to
support his conviction for aggravated assault against Moss. We will review this
contention under the same standards of review as we did in Appellant’s first issue
on appeal. Further, in our discussion of Issue One, we have set out the statutory
requirements for proof of aggravated assault, and we need not repeat them here.
       In his second issue on appeal, Appellant maintains that, “[o]ther than the
assault on Dextric [Hawkins][,] there is no positive identification as to which
individual entered Stanley Moss’s room and shot him.” However, as previously
stated, Elishia, Dextric, and Litsandra each testified that Appellant was the only
shooter whom they saw inside the house. Additionally, Dextric specifically testified
that, after Appellant shot at him, Appellant left and went to another room and that
he heard Appellant walk back past his room on the way out. Litsandra further
                                           8
testified that, after Appellant walked out of her bedroom, she heard more gunshots.
Moss was found with a gunshot wound shortly after that.
      McDonald testified that, when Appellant and his passenger went to the door
of the house, “they” kicked it in. However, in a police interview, McDonald stated
that Appellant was the one who kicked down the door. We also note that there is
testimony that Elishia’s five-year-old son claimed to have stood at the backdoor and
talked to another person. None of the other witnesses who were inside the house
testified that they saw anyone other than Appellant. The jury was the judge of the
credibility of the witnesses and was free to “choose to believe all, some, or none of
the testimony presented by the parties.” Chambers v. State, 805 S.W.2d 459, 461
(Tex. Crim. App. 1991).
      From the testimony to which we have referred, we find that a rational jury
could have found that Appellant committed the offense of aggravated assault against
Moss. Thus, the evidence was sufficient to support Appellant’s conviction. We
overrule Appellant’s second issue on appeal.
      In his third issue on appeal, Appellant complains that he received ineffective
assistance of counsel from his court-appointed attorney. Appellant asserts that there
are four areas of such ineffective assistance: failure to impeach a State’s witness;
failure to object to a prior consistent statement; failure to object to certain out-of-
court statements; and failure to request a jury instruction following a motion for
mistrial.
      We review a claim of ineffective assistance of counsel under the Strickland
standard, which is a two-part analysis that includes a performance prong and a
prejudice prong: “First, the defendant must show that counsel’s performance was
deficient. . . . Second, the defendant must show that the deficient performance
prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). A
failure to make a showing under either prong of the Strickland test defeats a claim
                                          9
of ineffective assistance of counsel. Perez v. State, 310 S.W.3d 890, 893 (Tex. Crim.
App. 2010).    Appellate review of a defense counsel’s performance is highly
deferential, and we presume that counsel’s actions fell within the wide range of
reasonable and professional assistance. Strickland, 466 U.S. at 689; Bone v. State,
77 S.W.3d 828, 833 (Tex. Crim. App. 2002); Walker v. State, 406 S.W.3d 590, 594
(Tex. App.—Eastland 2013, pet. ref’d).
      To overcome this presumption, an appellant’s claim of ineffective assistance
must be firmly founded in the record, and the record must affirmatively demonstrate
the alleged ineffectiveness. Thompson v. State, 9 S.W.3d 808, 814 (Tex. Crim. App.
1999). Importantly, “[d]irect appeal is usually an inadequate vehicle for raising such
a claim because the record is generally undeveloped.” Menefield v. State, 363
S.W.3d 591, 592–93 (Tex. Crim. App. 2012) (quoting Goodspeed v. State, 187
S.W.3d 390, 392 (Tex. Crim. App. 2005)). A silent record that provides no
explanation for counsel’s actions will not overcome the strong presumption that,
under the circumstances, the challenged action might be considered sound trial
strategy. Thompson, 9 S.W.3d at 813–14; Jackson v. State, 877 S.W.2d 768, 771
(Tex. Crim. App. 1994); Hayden v. State, 155 S.W.3d 640, 648 (Tex. App.—
Eastland 2005, pet. ref’d). Further, if trial counsel has not had an opportunity to
explain the challenged actions, then we will not conclude that those actions
constituted deficient performance unless they were so outrageous that no competent
attorney would have engaged in them.          See Goodspeed, 187 S.W.3d at 392;
Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003).
      The State furnished Appellant with a letter in which the State informed
Appellant of the criminal record of various witnesses. Appellant claims that his trial
counsel should have impeached certain witnesses with information contained in that
letter. The State maintains that the record contains nothing to show that the
information would have been admissible under Rule 609 of the Texas Rules of
                                         10
Evidence. See TEX. R. EVID. 609. The record does not affirmatively demonstrate
that counsel was ineffective when counsel did not impeach the witnesses. See
Davis v. State, 533 S.W.3d 498, 515 (Tex. App.—Corpus Christi–Edinburg 2017,
pet. ref’d) (no evidence to show crime of moral turpitude).
      Appellant also faults trial counsel for his failure to object to the use of prior
consistent statements made by McDonald to Detective Rosie Rodriguez. The
detective testified about those statements before McDonald testified at trial.
Appellant’s trial counsel could not have objected to McDonald’s prior statements as
prior consistent statements at the time that they were offered. The statements were
not prior consistent statements as contemplated under Rule 613(c) of the Texas Rules
of Evidence.    See TEX. R. EVID. 613(c).       The record does not affirmatively
demonstrate that counsel was ineffective when he did not object to the alleged prior
consistent statements.
      Elishia, Dextric, and Litsandra all testified that, after the shooting stopped,
Elishia’s young son came through the house saying some version of “My daddy’s
gone.” Appellant contends that his trial counsel should have objected to that
testimony. The record does not affirmatively demonstrate that the evidence would
not have been admissible as an exception to the hearsay rule, and neither does the
record reflect that the statement of the young child would have been testimonial. See
Davis v. Washington, 547 U.S. 813, 827–29 (2006); Crawford v. Washington, 541
U.S. 36, 52, 68 (2004). The record does not affirmatively demonstrate that counsel
was ineffective when counsel did not object to the child’s statement.
      During the trial, the State asked Litsandra how long Appellant had lived in the
house when he was still with Elishia. She responded, “He was -- I don’t know the
date, but he was released from prison that year, later on in '15, and he stayed there.”
Appellant’s trial counsel moved for a mistrial, and the trial court overruled the
motion. Appellant’s counsel did not ask for a limiting instruction. Appellant faults
                                          11
trial counsel for his failure to ask the trial court to give a limiting instruction to the
jury. Trial counsel has not had the opportunity to explain any tactical decision that
counsel might have made when he did not ask for the instruction. The State argues
that trial counsel could have decided to minimize any adverse effect that the
testimony might have had rather than to emphasize it. We agree with that. We
observe that oftentimes it is the wiser lawyer who tempers knowledge of the rules
with wisdom to know when to assert them.
      In any event, as to all of Appellant’s ineffective-assistance-of-counsel
complaints, the record in this case is silent as to any potential trial strategy that trial
counsel may have employed. Although Appellant filed a motion for new trial, he
did not assert his claim of ineffective assistance in the motion for new trial.
Accordingly, Appellant’s trial counsel has not had an opportunity to explain his trial
strategy. Therefore, on this record, Appellant has failed to overcome the strong
presumption of reasonable assistance. See Thompson, 9 S.W.3d at 814.
       In the absence of trial counsel being afforded the opportunity to explain his
trial strategy, and based on our review of the record, we cannot conclude that
Appellant’s trial counsel’s actions were so outrageous that no competent attorney
would have engaged in them. See Goodspeed, 187 S.W.3d at 392. Because
Appellant failed to meet his burden on the first prong of Strickland, we need not
consider the requirements of the second prong. Lopez v. State, 343 S.W.3d 137, 144
(Tex. Crim. App. 2011). We overrule Appellant’s third issue on appeal.
       We now address Appellant’s fourth issue on appeal wherein he claims that the
trial court erred when it did not grant trial counsel’s request for mistrial when
Litsandra referenced the fact that Appellant had been in prison before. Appellant’s
trial counsel promptly moved for a mistrial, but the trial court overruled it. Trial
counsel did not request an instruction to disregard the statement, and no such
instruction was given to the jury.
                                            12
      With some exceptions in extreme cases, the general rule is that any error that
results from placing an extraneous offense before the jury in violation of a motion
in limine can be cured by an instruction to disregard. Lusk v. State, 82 S.W.3d 57,
61 (Tex. App.—Amarillo 2002, pet. ref’d). Under circumstances such as these
where trial counsel moves for a mistrial without requesting an instruction to
disregard, “[f]ailure to request the court to instruct the jury to disregard the
inadmissible evidence results in waiver of the alleged error where the instruction
would have cured the error.” Thomas v. State, 137 S.W.3d 792, 797 (Tex. App.—
Waco 2004, no pet.). Appellant has waived the issue on appeal.
      Even if we were to consider the issue, Appellant cannot prevail. If Appellant
had requested the instruction to disregard, and if the trial court had given it, we would
assume under the facts of this case that the jury followed it. There is nothing in the
record to reflect that this is one of those extreme cases where the evidence was such
that it was calculated to inflame the jurors’ minds to such an extent that it would be
impossible for the jurors to remove that influence. Waldo v. State, 746 S.W.2d 750,
752–53 (Tex. Crim. App. 1988).
      We overrule Appellant’s fourth issue on appeal.
      Finally, we will discuss Appellant’s fifth issue on appeal in which he
maintains that the trial court erred when it assessed court-appointed attorney’s fees
against him. The State agrees, as do we.
      When a trial court has found that a defendant is indigent, he is presumed to
remain indigent for the remainder of the proceedings unless there has been a material
change in the defendant’s financial circumstances. TEX. CODE CRIM. PROC. ANN.
art. 26.04(p) (West Supp. 2020). Except upon evidence that there has been a material
change since the indigency finding and that an appellant is no longer indigent, the
trial court cannot assess court-appointed attorney’s fees against a defendant.
Cates v. State, 402 S.W.3d 250, 251–52 (Tex. Crim. App. 2013). Before trial,
                                           13
Appellant signed an affidavit of indigence and was subsequently appointed counsel
to represent him. There is no suggestion in the record that the trial court found any
material change in Appellant’s financial circumstances, and we sustain Appellant’s
fifth issue on appeal.
        We modify the judgments of the trial court and the bill of cost to delete the
assessment of court-appointed attorney’s fees as costs to be borne by Appellant. As
modified, we affirm the judgments of the trial court.




                                                           JIM R. WRIGHT
                                                           SENIOR CHIEF JUSTICE


December 31, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J,
Trotter, J., and Wright, S.C.J. 1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                     14